OPINION
Opinion by
Justice GRANT.
Narda Brown and Danny Myles have filed an appeal from a judgment involving land title. They are acting pro se on appeal. The appellants filed a notice of appeal on April 24, 2000, and a docketing statement on May 8, 2000. They also attempted to obtain certification as indigents for purposes of obtaining a free record, but after a hearing the court found they were not indigent and sustained the contest to their indigence.
The record is now at least six months past due. On January 9, 2001, we issued an order in which we ordered them to show, within thirty days, that they had made arrangements to obtain a record. We warned appellants in that order that if they did not make such a showing, we would dismiss the appeal for want of prosecution pursuant to Tex. R. App. P. 87.3(b). No record has been filed. We have contacted the district clerk, who has informed this court that no attempt to obtain a record has been made by the appellants.
The appeal is dismissed for want of prosecution.